Citation Nr: 1222872	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-28 909\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from October 1950 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, the Veteran failed to appear at a scheduled hearing before the Board. Without good cause shown for the failure to appear, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d). 

An August 2011 Board decision denied service connection for a disability of the neck, to include torticollis and cervical spine arthritis and remanded the claim for service connection for bilateral hearing loss.  The case has now been returned to the Board.  

In the April 2011 VA Form 1-646 a claim for service connection for tinnitus was set forth.  This claim has not been adjudicated by the RO and, so, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A disability manifested by hearing loss did not originate in service or for many years thereafter and is not related to any event that occurred during military service.





CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in January 2008.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf. VA provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess. 

The January 2008 RO letter informed the Veteran that his service treatment records (STRs) may have been destroyed in a 1973 fire and he was informed of the types of evidence which could substitute for the STRs.  Subsequently, it was confirmed that no STRs could be located and that if his records were present at the National Personnel Records Center in 1973 they would have been in the area that suffered the most damage in the fire and may have been destroyed.  If it was alleged that the Veteran had been treated (for his claimed disability) it was suggested that a search be made for sick or morning reports.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The only STR record on file is the October 1952 examination for service discharge.  His other STRs were apparently destroyed in a fire. 

No additional search for STRs has been made, e.g., searching for sick or morning reports, because the Veteran has never contended or alleged that he was seen or treated for a hearing loss.  The Veteran failed to appear for a personal hearing.  The RO has also obtained private clinical records. 

In cases in which a Veteran's STRs were destroyed or are missing, there is a heightened duty to assist.  Thus, the case was remanded in August 2011 to afford the Veteran a VA examination, including a medical opinion, with respect to his claim for service connection for bilateral hearing loss.  That examination was scheduled in December 2011 but, without good cause shown, the Veteran failed to appear for that examination.  See generally 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(4)(C)(ii); and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, there has been substantial compliance with the August 2011 Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background

The Veteran's DD 214 shows that his most significant assignment was with Battery C 103rd Field Artillery Battalion APO 112.  He was awarded the Army of Occupation Medal (Germany).  

The October 1952 service separation examination is the only available STR and shows that the Veteran had hearing of the whispered and spoken voices of 15/15.  No audiometric testing of his hearing acuity was conducted.  

Private clinical records show that the Veteran had been evaluated and treated for torticollis since 1973.  

The Veteran first filed claims with VA in 1977 for pension benefits, based on having torticollis.  In this claim, and accompanying private clinical records, no mention was made of hearing loss (or tinnitus).  

The Veteran first filed a claim for service connection for bilateral hearing loss in November 2007.  

A report of private audiometric testing by Hampton Hearing Aids, Ltd., in November 2007 revealed pure tone thresholds of 45 decibels or greater in the right ear at 2,000 through 4,000 Hz and 50 decibels or more from 1,000 through 4,000 Hertz (Hz) in the left ear.  Testing of discrimination ability was not conducted. 

On official examination in September 2010 it was indicated that the Veteran reported that he had not participated in combat.  He related that he had had a hearing loss for 50 years, and that he had been exposed to heavy artillery during service.  He reported that after military service he had not been exposed to loud noise and had worked as a teacher and as a real estate agent.  He had not participated in a hearing conservation program.  It was noted that the earliest clinical evidence of hearing loss was a report of a November 2007 private audiometric examination which had revealed a hearing loss in both ears above 1,000 Hz.  The current official audiometric testing revealed pure tone thresholds of 45 decibels or greater in the right ear at 2,000 through 4,000 Hz and 50 decibels or more from 1,000 through 4,000 Hz in the left ear.  Discrimination ability was 84 percent in the right ear and 96 percent in the left ear.  The diagnosis was a bilateral high frequency sensorineural hearing loss. 

As to whether the Veteran's bilateral high frequency sensorineural hearing loss was related to inservice artillery noise exposure, the September 2010 examiner commented that the Veteran had not experienced combat and at discharge was able to understand whispered speech.  He had worked in classrooms for many years without seeking help for any hearing problem.  With his current hearing loss he would be unable to understand whispered speech.  The examiner observed that the Veteran's hearing loss had progressed since the audiometric screening in 2007, explaining that it was likely that there were other etiologies for his severe high frequency hearing loss, and thus ultimately concluded that the Veteran's severe high frequency hearing loss was not likely secondary to military noise exposure. 

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Pertinent regulations provide that certain diseases, including sensorinerual hearing loss (i.e., an organic disease of the nervous system), may be presumed to have been incurred in service if they become manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after service when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must find whether the preponderance of the evidence is against the claim. If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006). 

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).

38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d). 

The Veteran's DD 214 does not show that he was awarded the Korean Service Medal or that he served in Korea during the Korean Conflict.  Further, he has not alleged that he participated in combat or served in Korea in a combat theater.  His DD 214 shows that his only overseas service was in Germany.  

Even if the Veteran participated in training for combat, as opposed to actual participation in combat, this does not equate to participation in actual combat for the purpose of applying the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Accordingly, the Board concludes that he was not exposed to loud noise from weapons or artillery fire in combat and, so, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not applicable.  Nevertheless, in light of the information contained in his DD 214, the Board accepts that the Veteran was exposed to loud noise during his military service from artillery, inasmuch as his DD 214 shows that his most significant assignment was with a field artillery battalion.  However, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.  Reeves v. Shinseki, supra.

That is to say, the Board declines to equate the mere presence of the Veteran near artillery fire with permanent hearing loss from injury to the ears caused by acoustic trauma.  Although the Veteran, like virtually all Army Veterans, was exposed to loud noise during military service at some point in time, in this case due to artillery fire, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while accepting that the Veteran was exposed to loud noise during service, even in the environment mentioned, the Board rejects the notion that acoustic trauma resulting in a chronic hearing loss disability should be conceded.

Here, at the October 1952 separation examination, the Veteran's hearing acuity for each ear was within normal limits according to the whisper test.  The record evidence shows no complaints of diminished hearing until many years after his separation from service.  The first post-service evidence of a hearing loss disability is found in the November 2007 private report.  The results of the November 2007 audiometric testing were the earliest showing of a bilateral hearing loss disability within VA standards.  See 38 C.F.R. § 3.385.  Hence, the lengthy period between separation from service in 1952 and the first likely showing of a hearing loss disability in 2007, without medical complaint, can be considered as evidence against the claim.  See Maxon v. Gober, F.3d 1330, 1333 (Fed. Cir. 2000).

In considering the 2007 private audiological report, this report reflects the results of audiometric testing more than a half a century after service discharge in 1952 but contains no opinion that the Veteran's current hearing loss disability is related to noise exposure during service.  The mere results of private post-service audiometric testing documenting a hearing loss disability by VA standards, and no more, does not rise to the level of establishing that the personnel conducting such post-service audiometric testing opined that the current hearing loss disability is related to military service, especially when, as here, no such opinion is reflected in the report of that testing.

In substance, the September 2010 examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss is unrelated to the Veteran's military service due to evidence of a prolonged period without medical compliant, even during the years of the Veteran's post-service occupation as a classroom teacher, and the amount of time that lapse since military service.  In assessing this medical opinion, the Board can and does attach significant credibility and probative value to that medical opinion, because it was based on a review of the available service records, the Veteran's lay account of the nature and extent of in-service noise exposure and his post-service occupations, and the objective clinical findings noted on the separation examination report and those shown on his private post-service audiometric evaluation.

While the Veteran is competent to attest to his having had in-service noise exposure, as well as having had diminished hearing acuity during and after service, he is not competent to attest that any such diminish of his hearing met VA standards, under 38 C.F.R. § 3.385, as this can only be done by audiometric testing.  The Board notes that only beginning in 2007 has audiometric testing of the Veteran's hearing acuity shown that he meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Similarly, while the Board finds that the Veteran did have in-service noise exposure, and that he now has a bilateral hearing loss disability, the Veteran, as a layperson, is not competent to give a medical opinion regarding the etiology of his current hearing loss disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The etiology of the Veteran's bilateral hearing loss is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or experience necessary to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such a determination, his statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, his lay assertion in this regard has no probative value.

The Veteran's statements of having experienced diminished hearing acuity during that continued after service are found to be competent.  However, the Board finds that his statements to this effect are not credible as they are inconsistent with the other evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fec. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristic and its relationship to other items of evidence).  In this regard, the Board points out that on official examination in September 2010 the Veteran related a 50 years history of a progressive hearing loss.  This only antedates a hearing loss to 1960, a number of years after his discharge from active service.  Elsewhere, in his Substantive Appeal, VA Form 9, he reported not having used hearing protection while in an artillery unit and having had hearing difficulties during and since service.  Thus, in assessing the credibility and probative value of these two differing histories as related by the Veteran, the Board finds more credible and persuasive the Veteran's statement of the onset of bilateral hearing loss beginning in about 1960.  This is so because, unlike his account of having diminished hearing during service and continuing since, the September 2010 history provided by the Veteran was not made for pecuniary purposes, and was made to a clinician for the purpose of determining the diagnosis, treatment, and etiological basis of his hearing loss disability.  See generally Fed. R. of Evid 803(4) (Statements made to a health care provider for purposes of diagnosis and treatment are trustworthy because of a patient's strong motivation to be truthful); Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (Fed. R. Evid. may be used as a persuasive source of authority).

Accordingly, as the preponderance of the evidence is against the claim, the Board finds that the Veteran's bilateral hearing loss was not incurred in or aggravated by service, and that bilateral sensorineural hearing loss may not be presumed to have incurred in service.  While the Veteran meets the VA standards for a hearing loss disability under 38 C.F.R. § 3.385, the credible and probative evidence are against the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


